EXHIBIT 10.1
 


 
May 24, 2013
 
Chong Guk Kum




 
 
Re:
Employment Agreement

 
Dear Mr. Kum:
 
This is your EMPLOYMENT AGREEMENT (the “Agreement”) with Hanmi Financial
Corporation, a Delaware corporation and Hanmi Bank, a state chartered bank
incorporated under the laws of the State of California (together, the
“Company”).  It sets forth the terms of your employment with the Company.
 
1.  
Your Position, Performance and Other Activities.

 
(a) Position.  You will be employed in the position of President and Chief
Executive Officer (“CEO”) of the Company and will report directly to the
Company’s Board of Directors (the “Board’).  You will be appointed to the Board
as of the Effective Date (as defined in Section 2) and the Company will use all
reasonable efforts to cause you to be nominated for re-election each time your
Board term expires during the Term (as defined in Section 2).  You agree to
serve as a member of the Board, as well as a member of any Board committee to
which you may be elected or appointed.  You also agree that you will be deemed
to have resigned from the Board and each Board committee voluntarily, without
any further action by you, as of the end of the Term.
 
(b) Authority, Responsibilities and Reporting.  You will have the authority,
responsibilities and reporting relationships that correspond to your position,
including any particular authority, responsibilities and reporting relationships
consistent with your position that the Board may assign to you from time to time
and you shall perform your duties hereunder in compliance with such policies of
the Company as may be adopted from time to time.
 
(c) Performance.  During your employment, you will devote substantially all of
your business time and attention to the Company and will use good faith efforts
to discharge your responsibilities under this Agreement to the best of your
abilities.  During the Term, your place of performance will be the headquarters
of the Company or such other place as the Board determines.  Your performance
will be reviewed by the Board on an on-going basis and no less frequently than
annually.
 
(d) Other Activities.  During your employment, you will not render any business,
commercial or professional services to any party other than the
Company.  However, you may (i) serve on corporate, civic or charitable boards,
(ii) manage personal investments, and (iii) deliver lectures, fulfill speaking
engagements and teach at educational institutions, so long as (A) these
activities do not interfere with your performance of your responsibilities under
this Agreement, (B) any service on a corporate, civic or charitable board is
disclosed contemporaneously upon commencement and then at least annually to the
Board and (C) no such services are provided to any competitor of the Company.
 
 
 

--------------------------------------------------------------------------------

 
2. 
Term of Your Employment.

 
Your employment under this Agreement will (a) begin on June 12, 2013 (the
“Effective Date”), and (b) end upon the earlier of (i) the four (4) year
anniversary of the Effective Date (the “End Date”), and (ii) the close of
business on the effective date of termination of your employment pursuant to
Section 5 (the “Term”).  On the End Date, the Term shall automatically renew for
an additional four (4) year period, unless either you or the Company provides
the other party with written notice of non-renewal of the Term at least sixty
(60) days prior to such renewal date.  Notwithstanding the foregoing, your
employment can be terminated by either party providing advance written notice in
accordance with Section 5(e).
 
3.  
Your Compensation.

 
(a) Salary.  During the Term, you will receive an annual base salary (as
increased from time to time, your “Salary”) payable in accordance with the
Company’s regular payroll practices.  The starting amount of your Salary is
$450,000.  Your Salary will be reviewed at least annually commencing on June 12,
2014 and your Salary may be increased, but not decreased, in the sole discretion
of the Nominating and Corporate Governance and Compensation Committee of the
Board of Directors (the “NCGC”).
 
(b) Incentive Compensation.  You will be eligible to receive an annual bonus
(your “Bonus”) for each fiscal year of the Company commencing with, and based
upon your continued employment in, the fiscal year ending December 31, 2014,
pursuant to an annual bonus plan.  The amount of the Bonus and the performance
goals applicable to the Bonus shall be determined in accordance with the terms
and conditions of said bonus plan as in effect from time to time, as determined
by the NCGC in its sole discretion.  Your total annual Bonus (cash plus equity
awards) for any fiscal year cannot exceed 100% of your Salary.
 
(c) Initial Equity Awards.  In addition to your Salary and Bonus, on your Start
Date, you will be awarded the following grants, each of which will be subject to
the approval by the Company’s stockholders of the Company’s 2013 Equity
Compensation Plan (the “Plan”):
 
(i) An incentive stock option to purchase 180,000 shares of the Company’s common
stock (your “Sign-On Option”).  Your Sign-On Option will be granted under the
Plan, and will have a per share exercise price equal to the closing price of the
Company’s common stock on the date of grant and shall vest ratably over three
years, with thirty-three percent (33-1/3%) of the number of shares subject to
such option vesting on each of the first, second, and third anniversaries of the
Effective Date, subject to your continuing employment with the
Company.  Consistent with the foregoing, the terms and conditions of the Sign-On
Option shall be set forth in a restricted stock unit award agreement to be
entered into by the Company and you in the form adopted by the Board or the
NCGC, as applicable.
 
(ii) 30,000 restricted shares of the Company’s common stock (your “Restricted
Stock”).  Your Restricted Stock will be granted under the Plan and shall vest
ratably over three years, with thirty-three percent (33-1/3%) of the number of
shares of Restricted Stock granted vesting on each of the first, second, and
third anniversaries of the Effective Date, subject to your continuing employment
with the Company.  Consistent with the foregoing, the terms and conditions of
the Restricted Stock shall be set forth in a restricted stock unit award
agreement to be entered into by the Company and you in the form adopted by the
Board or the NCGC, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Other Employee Benefits.  During the Term:

 
(a) Vacation.  You shall be entitled to twenty (20) days paid vacation per year
(prorated for partial years), and to such paid holidays as are observed by the
Company from time to time, all in accordance with the Company’s policies and
practices that are applicable to the Company’s senior executives.  Unused
vacation will be carried over from year to year and/or paid out as provided in
the Company’s vacation plans and polices in effect as of the Effective Date
 
(b) Business Expenses.  You will be reimbursed for all reasonable business
expenses incurred by you in performing your responsibilities under this
Agreement.  Reimbursements will be made pursuant to the Company’s normal
practices and procedures for senior executives.
 
(c) Facilities.  You will be provided with office space, facilities, secretarial
support and other business services consistent with your position on a basis
that is at least as favorable as that provided to similarly situated senior
executives of the Company.
 
(d) Employee Benefit Plans.  (i) You shall be eligible to participate in all
incentive plans, practices, policies and programs, and all savings and
retirement plans, policies and programs, in each case that are applicable
generally to senior executives of the Company; (ii) you and your eligible family
members shall be eligible for participation, at the Company’s expense,  in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, vision, disability, employee life, group life and
accidental death insurance plans and programs) maintained for the Company’s
senior executives; (iii) the Company shall reimburse you for premiums paid by
you for term life insurance coverage of One Million Dollars ($1,000,000) on your
life during the Term; and (iv) you shall be entitled to such fringe benefits and
perquisites as are provided by the Company to its senior executives from time to
time, in accordance with the policies, practices, and procedures of the Company.
 
(e) Country Club Membership.  The Company will provide you with a with country
club membership in Los Angeles, California at a country club selected by the
Company and reasonably acceptable to you, and will pay any and all membership
fees in connection with such membership.
 
(f) Automobile Allowance.  The Company will provide you with an automobile and
will reimburse you the cost of your related automobile expenses, including
automobile insurance thereon, fuel and maintenance.
 
(g) Moving Expenses.  To the extent you will need to move residences for your
employment, you will be provided with a one-time reimbursement for all
reasonable out-of-pocket moving expenses incurred by you.  Any reimbursement
will be made pursuant to the Company’s normal practices and procedures.
 
(h) Liability Insurance.  The Company shall maintain i) a directors’ and
officers’ liability insurance policy, or an equivalent errors and omissions
liability insurance policy and ii) an employment practices liability insurance
policy.  Each such policy shall cover you with scope, exclusions, amounts and
deductibles no less favorable to the insured than those applicable to the
Company’s senior executive officers and directors on the Start Date, or any more
favorable as may be available to any other director or senior executive officer
of the Company, while you are employed with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Termination of Your Employment.

 
(a) No Reason Required.  You or the Company may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 5(e).
 
(b) Termination by the Company for Cause.
 
(i) “Cause” means any of the following:
 
(A) Your continued failure, either due to willful action or as a result of gross
neglect, to substantially perform your duties and responsibilities to the
Company under this Agreement (other than any such failure resulting from your
incapacity due to physical or mental illness) that, if capable of being cured,
has not been cured within thirty (30) days after written notice is delivered to
you by the Company, which notice specifies in reasonable detail the manner in
which the Company believes you have not substantially performed your duties and
responsibilities;
 
(B) Your engagement in conduct which is demonstrably and materially injurious to
the Company, or that materially harms the reputation or financial position of
the Company, unless the conduct in question was undertaken in good faith on an
informed basis with due care and with a rational business purpose and based upon
the honest belief that such conduct was in the best interest of the Company;
 
(C) Your indictment or conviction of, or plea of guilty or nolo contendere to, a
felony or any other crime involving dishonesty, fraud or moral turpitude;
 
(D) Your being found liable in any SEC or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability) where the conduct
which is the subject of such action is demonstrably and materially injurious to
the Company;
 
(E) Your breach of your fiduciary duties to the Company which may reasonably be
expected to have a material adverse effect on the Company;
 
(F) Your (1) obstructing or impeding, (2) endeavoring to influence, obstruct or
impede, or (3) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”).  However, your failure to waive attorney-client privilege
relating to communications with your own attorney in connection with an
Investigation shall not constitute “Cause”;
 
(G) Your removing, concealing, destroying, purposely withholding, altering or by
any other means falsifying any material which is requested in connection with an
Investigation;
 
(H) Your disqualification, bar, order or similar requirement by any governmental
or self-regulatory authority from serving as an officer or director of any
member of the Company or your loss of any governmental or self-regulatory
license that is reasonably necessary for you to perform your responsibilities to
the Company under this Agreement, if (i) the disqualification, bar or loss
continues for more than 30 days and (ii) during that period the Company uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced.  While any disqualification, bar or loss continues during your
employment, you will serve in the capacity contemplated by this Agreement to
whatever extent legally permissible and, if your employment is not permissible,
you will be placed on leave (which will be paid to the extent legally
permissible);
 
 
 

--------------------------------------------------------------------------------

 
(I) Your unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s standard confidentiality policies and procedures;
 
(J) Your violation of the Company’s (1) workplace violence policy or (2)
policies on discrimination, unlawful harassment or substance abuse; or
 
(K) Your material breach of this Agreement that has not been cured within thirty
(30) days after written notice is delivered to you by the Company, which notice
specifies in reasonable detail the manner in which the Company believes this
Agreement has been breached.
 
For purposes of this definition, no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the Company.
 
(c) Your Termination for Good Reason Following a Change in Control.
 
(i) “Good Reason” means the occurrence (without your expressed written consent)
of any of the following within the 18-month period following a Change in
Control:
 
(A) a 5% or greater reduction in your Salary and maximum Bonus;
 
(B) the assignment to you of duties substantially inconsistent with your
position, authority, responsibilities or status as Chief Executive Officer of
the Company (except in connection with a for Cause termination);
 
(C) a change in the geographic location at which you must perform the services
under this Agreement outside of Los Angeles County, California, exclusive of
required business travel; or
 
(D) material breach by the Company of this Agreement.
 
For purposes of this Agreement, Good Reason shall not be deemed to exist unless
(1) your termination of employment for Good Reason occurs within 90 days
following the initial existence of one of the conditions specified in clauses
(A) through (D) above, (2) you provide the Company with written notice of the
existence of such condition within 90 days after the initial existence of the
condition, and (3) the Company fails to remedy the condition within 30 days
after its receipt of such notice.
 
(d) Termination on Disability or Death.
 
(i) The term “Disability” means your absence from your responsibilities with the
Company on a full-time basis for 90 consecutive days or 180 days in any
consecutive 12 month period as a result of incapacity due to mental or physical
illness or injury.  If the Company determines in good faith that your Disability
has occurred, the Company may give you Termination Notice (as defined
below).  If within 30 days of the Termination Notice you do not return to
full-time performance of your responsibilities, your employment will
terminate.  If you do return to full-time performance in that 30-day period, the
Termination Notice will be cancelled for all purposes of this Agreement.  Except
as provided in this Section 5(d), your incapacity due to mental or physical
illness or injury will not affect the Company’s obligations under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Your employment will terminate automatically on your death.  If you die
before your employment starts, all the provisions of this Agreement will also
terminate and there will be no liability of any kind under this Agreement.
 
(e) Advance Notice Generally Required.
 
(i) To terminate your employment, either you or the Company must provide a
Termination Notice to the other.  A “Termination Notice” is a written notice
that states the specific provision of this Agreement on which termination is
based, including, if applicable, the specific clause of the definition of Cause
and a reasonably detailed description of the facts that permit termination under
that clause.  (The failure to include any fact in a Termination Notice that
contributes to a showing of Cause does not preclude the Company from asserting
that fact in enforcing its rights under this Agreement.)
 
(ii) You and the Company agree to provide 30 days’ advance Termination Notice of
any termination, unless your employment is terminated by the Company for Cause
or because of your Disability or death.  Accordingly, the effective date of
termination of your employment will be 30 days after Termination Notice is
given, except that (A) the effective date will be the date of the Company’s
Termination Notice if your employment is terminated by the Company for Cause,
although the Company may provide a later effective date in the Termination
Notice, (B) the effective date will be 30 days after Termination Notice is given
if your employment is terminated because of your Disability, and (C) the
effective date will be the time of your death if your employment is terminated
because of your death.  The Company may elect to place you on paid leave for all
or part of the advance Termination Notice period.  Notwithstanding the
foregoing, if you give the Company Termination Notice, the Company in its sole
discretion may waive the 30-day notice requirement and accelerate the effective
date of termination of your employment to any earlier date.
 
6.  
The Company’s Obligations in Connection with Your Termination.

 
(a) General Effect.  On termination your employment will end and the Company
will have no further obligations to you except as provided in this Section 6.
 
(b) By the Company Without Cause.  If the Company terminates your employment
without Cause:
 
(i) The Company will pay you the following as of the end of your
employment:  (A) your unpaid Salary through the date of termination, (B) your
Salary for any accrued but unused vacation, and (C) any accrued expense
reimbursements and other cash entitlements (together, your “Accrued
Compensation”), in each case as and when such amounts would otherwise been paid
had your employment not been terminated.  In addition, the Company will timely
pay you any amounts and provide to you any benefits that are required, or to
which you are entitled, under any plan, contract or arrangement of the Company
(together, the “Other Benefits”).
 
 
 

--------------------------------------------------------------------------------

 
(ii) The Company will pay you an amount equal to one year of your then current
annual Salary, to be paid on the Company’s regular pay cycle and through the
Company’s payroll over a 12-month period commencing on the date of the severance
agreement.
 
(iii) The pro-rated portion of your prior year’s Bonus based on the number of
days worked during the year of termination, in a lump sum within thirty (30)
days of the date of termination of employment.
 
(iv) All outstanding and then unvested stock options, restricted stock and other
equity awards granted to the Executive under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) (each, an “Equity Award”) shall be deemed to have vested as
if the Executive’s employment has continued for one (1) year following the
actual termination date.
 
(v) If you timely elect to continue your Company-provided Company health
insurance coverage pursuant to the federal COBRA law, the Company will reimburse
you for the cost of such COBRA premiums, at the same level as you maintain as of
the date of termination, through the end of the COBRA period (18 months), or
until such time as you qualify for health insurance benefits through a new
employer, whichever occurs first.  The reimbursement shall be for 100% of your
COBRA premiums, as well as for your eligible dependents’ COBRA premiums, and the
coverage to be provided on this basis shall be health and dental coverage.
 
(c) By the Company For Cause or by You for Any Reason.  If the Company
terminates your employment for Cause or you terminate your employment for any
reason, the Company will pay your Accrued Compensation and provide your Other
Benefits, as and when such amounts would otherwise been paid had your employment
not been terminated.
 
(d) Your Disability or Death.  If your employment terminates because of
Disability or death, the Company will pay you or your estate your Accrued
Compensation, as and when such amounts would otherwise been paid had your
employment not been terminated, a pro-rated portion of your prior year’s Bonus
based on the number days worked during the year of termination within thirty
(30) days of the date of termination of employment, and provide your Other
Benefits.
 
(e) Change in Control.
 
(i) If within eighteen (18) months following a “Change in Control” (as defined
below), the Company terminates your employment without Cause or you terminate
your employment for Good Reason, in lieu of the amounts to be paid under Section
6(a) above, the Company will (A) pay your Accrued Compensation and provide your
Other Benefits, as and when such amounts would otherwise been paid had your
employment not been terminated, and (B) pay you two (2) times the sum of (a)
your then-current Salary and (b) the then-maximum annual Bonus amount, payable
in a lump sum within thirty days (30) following the date of termination.
 
(ii) In the event of any Change in Control, your Equity Awards shall fully and
automatically vest.
 
(iii) A “Change in Control” shall mean any transaction or series of related
transactions as a result of which:
 
 
 

--------------------------------------------------------------------------------

 
(A) the Company consummates a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of its assets (each a “Business
Combination”), in each case unless immediately following the consummation of
such Business Combination all of the following conditions are satisfied:
 
(1) Persons, who, immediately prior to such Business Combination, were the
beneficial owners of the Outstanding Voting Securities of the Company,
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, more than 50% of the combined voting power of the then Outstanding
Voting Securities of the entity (the “Resulting Entity”) resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries);
 
(2) no Person beneficially owns (within the meaning of Rule I3d-3), directly or
indirectly, more than 50% of the then outstanding combined voting power of the
Outstanding Voting Securities of the Resulting Entity, except to the extent that
such Person’s beneficial ownership of the Company immediately prior to the
Business Combination exceeded such threshold;
 
(3) at least one-half of the members of the board of directors of the Resulting
Entity were members of the Board at the time the Board authorized the Company to
enter into the definitive agreement providing for such Business Combination; or
 
(B) any Person acquires beneficial ownership (within the meaning of Rule 13d-3)
of more than 50% of the combined voting power (calculated as provided in
Rule 13d-3 in the case of rights to acquire securities) of the then Outstanding
Voting Securities of the Company and has greater beneficial ownership than the
existing stockholders of the Company as of the date hereof; provided, however,
that for purposes of this clause, the following acquisitions shall not
constitute a Change of Control:  (x) any acquisition directly from the Company,
(y) any acquisition by the Company, or (z) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company.
 
(C) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, which definition shall include a “person” within the meaning
of Section 13(d)(3) of the Exchange Act.
 
(D) “Outstanding Voting Securities” of any Person means the outstanding
securities of such Person entitling the holders thereof to vote generally in the
election of directors of such Person.
 
(iv) The payments and vesting provisions set forth under this subsection (e)
shall be subject to the provisions set forth in Annex A.
 
(f) Release.  Notwithstanding anything to the contrary herein, the Company will
not be required to make the payments and provide the benefits stated in this
Section 6 unless you execute and deliver to the Company (and do not revoke
within the applicable time period) an agreement releasing from all liability of
any type whatsoever (other than liability to make the payments and provide the
benefits contemplated by this Agreement and any indemnification rights you may
otherwise be entitled to) the Company and any and all of its past or present
officers, directors, employees, representatives, affiliates and agents within
thirty (30) days of the date of termination of your employment.  If the
foregoing release is executed and delivered and no longer subject to revocation
as provided in the preceding sentence, then the following shall apply:
 
 
 

--------------------------------------------------------------------------------

 
(i) To the extent any such cash payment or continuing benefit to be provided is
not “deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), then such payment or benefit shall
commence upon the first scheduled payment date immediately after the date the
release is executed and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement had such payments commenced immediately upon the
termination of your employment, and any payments made thereafter shall continue
as provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the termination of your employment.
 
(ii) To the extent any such cash payment or continuing benefit to be provided is
“deferred compensation” for purposes of Section 409A, then such payments or
benefits shall be made or commence upon the thirty-first (31st) day following
the termination of your employment.  The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon the
termination of your employment, and any payments made thereafter shall continue
as provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the termination of your employment.
 
7.  
No Public Statements or Disparagement.

 
You agree that you will not make any public statement that would libel, slander
or disparage any member of the Company or any of their respective past or
present officers, directors, employees or agents.
 
8.  
Effect on Other Agreements; Entire Agreement.

 
This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.  You hereby acknowledge that you are not subject to any
obligation which would in any way restrict the performance of your duties
hereunder.
 
9.  
Successors.

 
(a) Payments on Your Death.  If you die and any amounts are or become payable
under this Agreement, we will pay those amounts to your estate.
 
(b) Assignment by You.  You may not assign this Agreement without the Company’s
consent.  Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process.  Any attempt to effect any of the preceding in violation of
this Section 9(b), whether voluntary or involuntary, will be void.
 
 
 

--------------------------------------------------------------------------------

 
(c) Assumption by any Surviving Company.  Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
the Company (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s consolidated assets
(a “Sale”), the Company will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you.  After the Reorganization or Sale, the Surviving Company will be treated
for all purposes as the Company under this Agreement.  The “Surviving Company”
means (i) in a Reorganization, the entity resulting from the Reorganization or
(ii) in a Sale, the entity that has acquired all or substantially all of the
assets of the Company.
 
10.  
Disputes.

 
(a) Employment Matters.  This Section 10 applies to any controversy or claim
between you and the Company arising out of or relating to or concerning this
Agreement or any aspect of your employment with the Company or the termination
of that employment (together, an “Employment Matter”).  This includes, but is
not limited to, any and all employment-related claims or controversies, such as
breach of employment agreement, breach of the covenant of good faith and fair
dealing, negligent supervision or hiring, wrongful discharge in violation of
public policy, unpaid wages under the state and federal wage payment laws,
breach of privacy claims, intentional or negligent infliction of emotional
distress claims, fraud, misrepresentations, defamation, and any claims that
could be asserted under all state and federal anti-discrimination laws,
including, but not limited to, the California Fair Employment and Housing Act,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the California Labor Code, and the
Family and Medical Leave Act.  Employee specifically agrees to arbitrate all
claims for discrimination and marital status, sexual orientation, disability,
political activity, or any other statutorily-protected basis under the procedure
set forth in the preceding paragraph and not through a court of law.  This
Agreement is further intended to apply to any claim Employee may have against
any of the Company’s officers, directors, employees, agents, or any of its
affiliated or related entities, and to any and all past and future employment
relationships Employee may have with the Company regardless of job position or
title.
 
(b) Mandatory Arbitration.  Any controversy arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of your employment, including, but not limited to,
any state or federal statutory claims, shall be submitted to arbitration in the
County of Los Angeles, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Los Angeles, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure § 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Either you or the Company may initiate the
arbitration process by delivering a written request for arbitration to the other
party within the time limits that would apply to the filing of civil complaint
in state or federal district court, as applicable to the claim at issue.  A late
request will be void.  Final resolution of any dispute through arbitration may
include any remedy or relief which the Arbitrator deems just and equitable,
including any and all remedies provided by applicable state or federal
statutes.  At the conclusion of the arbitration, the Arbitrator shall issue a
written decision that sets forth the essential findings and conclusions upon
which the Arbitrator’s award or decision is based.  Any award or relief granted
by the Arbitrator hereunder shall be final and binding on the parties hereto and
may be enforced by any court of competent jurisdiction.  The parties hereto
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in connection with any matter whatsoever arising out of
or in any way connected with this Agreement or your employment.  The parties
hereto agree that the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee.  You and the
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs (other than forum costs associated with the
arbitration) incurred by it or him in connection with resolution of the dispute
in addition to any other relief granted.  Notwithstanding this provision, the
parties hereto may mutually agree to mediate any dispute prior to or following
submission to arbitration.
 
 
 

--------------------------------------------------------------------------------

 
(c) Limitation on Damages.  You and the Company agree that there will be no
punitive damages payable as a result of any Employment Matter and agree not to
request punitive damages.
 
(d) Enforcement of Arbitration Awards.  You or the Company may bring an action
or special proceeding in a state or federal court of competent jurisdiction
sitting in the County of Los Angeles, California to enforce any arbitration
award under Section 10(b).
 
(e) Jurisdiction and Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of Los Angeles, California over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 10(b).  This includes any action or
proceeding to compel arbitration or to enforce an arbitration award.  Both you
and the Company (i) acknowledge that the forum stated in this Section 10(e) has
a reasonable relation to this Agreement and to the relationship between you and
the Company and that the submission to the forum will apply even if the forum
chooses to apply non-forum law, (ii) waive, to the extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of any action or
proceeding covered by this Section 10(e) in the forum stated in this Section,
(iii) agree not to commence any such action or proceeding in any forum other
than the forum stated in this Section 10(e), and (iv) agree that, to the extent
permitted by law, a final and non-appealable judgment in any such action or
proceeding in any such court will be conclusive and binding on you and the
Company.  However, nothing in this Agreement precludes you or the Company from
bringing any action or proceeding in any court for the purpose of enforcing the
provisions of Section 10(b) and this Section 10(e).
 
(f) Waiver of Jury Trial.  To the extent permitted by law, you and the Company
waive any and all rights to a jury trial with respect to any Employment
Matter.  Notwithstanding the provisions of this Agreement, you shall have the
right to file a claim for workers’ compensation and unemployment insurance
benefits with the appropriate state agencies, unfair labor practice charges with
the National Labor Relations Board, or an administrative charge with the Equal
Employment Opportunity Commission, California Department of Fair Employment and
Housing, or any similar state agency.
 
(g) Governing Law.  This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.
 
11.  
General Provisions.

 
(a) Construction.  iii)  References (A) to Sections are to sections of this
Agreement unless otherwise stated; (B) to any contract (including this
Agreement) are to the contract as amended, modified, supplemented or replaced
from time to time; (C) to any statute, rule or regulation are to the statute,
rule or regulation as amended, modified, supplemented or replaced from time to
time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section; (D) to any governmental
authority include any successor to the governmental authority; (E) to any plan
include any programs, practices and policies; (F) to any entity include any
corporation, limited liability company, partnership, association, business trust
and similar organization and include any governmental authority; and (G) to any
affiliate of any entity are to any person or other entity directly or indirectly
controlling, controlled by or under common control with the first entity.
 
 
 

--------------------------------------------------------------------------------

 
(i) The various headings in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.
 
(ii) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”
 
(iii) It is your and the Company’s intention that this Agreement not be
construed more strictly with regard to you or the Company.
 
(b) Withholding.  You and the Company will treat all payments to you under this
Agreement as compensation for your employment.  Accordingly, the Company may
withhold from any payment any taxes that are required to be withheld under any
law, rule or regulation.
 
(c) Severability.  If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.
 
(d) No Set-off or Mitigation.  Except if your employment is terminated by the
Company for Cause, your and the Company’s respective obligations under this
Agreement will not be affected by any set-off, counterclaim, recoupment or other
right you or any member of the Company may have against each other or anyone
else.  You do not need to seek other employment or take any other action to
mitigate any amounts owed to you under this Agreement.
 
(e) Notices.  All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 11(e)):
 
If to you, to your address then on file with the Company’s payroll department.
 
If to the Company or any other member of the Company, to:
 
 
 

--------------------------------------------------------------------------------

 
Hanmi Financial Corporation
3660 Wilshire Boulevard, Penthouse Suite A
Los Angeles, California 90010
Attention:  Chairman of the Board
Facsimile: (213) 384-0990
 
With a copy to (which shall not constitute notice):
 
Greenberg, Traurig, LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attention: Mark J. Kelson, Esq.
Facsimile: (310) 586-0556
 
(f) Consideration.  This Agreement is in consideration of the mutual covenants
contained in it.  You and the Company acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.
 
(g) Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.
 
(h) Legal Counsel; Mutual Drafting.  Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Each party has
cooperated in the drafting, negotiation and preparation of this
Agreement.  Hence, in any construction to be made of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such language.  You agree and acknowledge that you have read and
understand this Agreement, are entering into it freely and voluntarily, and have
been advised to seek counsel prior to entering into this Agreement and have had
ample opportunity to do so.
 
(i) Golden Parachute/Bank Regulatory Limitation.  The parties understand and
agree that at the time any payment would otherwise be made or benefit provided
under Section 6 of this Agreement, depending on the facts and circumstances
existing at such time, the satisfaction of such obligations by the Company may
be deemed by a regulatory authority to be illegal, an unsafe and unsound
practice, or for some other reason not properly due or payable by the Company. 
Among other things, applicable banking laws, regulations and published guidance
and policies of the appropriate regulatory authorities (including, but not
limited to, Section 39(a) of the Federal Deposit Insurance Act 12 C.F.R. Part
208 Appendix D-1, § III, Guidance on Sound Incentive Compensation Policies, 75
Fed. Reg. 36,395 (June 25, 2010) or similar regulations or regulatory action
following similar principles may apply at such time.  You understand,
acknowledge and agree that, notwithstanding any other provision of this
Agreement, the Company shall not be obligated to make any payment or provide any
benefit under Section 6 of this Agreement where (i) an appropriate regulatory
authority does not approve or acquiesce as required or objects to the making of
such payment or benefit or (ii) the Company has been informed in writing by a
representative of the appropriate regulatory authority that it is the position
of such regulatory authority that making such payment or providing such benefit
would constitute an unsafe and unsound practice, violate a written agreement
with the regulatory authority, violate an applicable rule or regulation, or
would cause the representative of the regulatory authority to recommend
enforcement action against the Company.
 
 
 

--------------------------------------------------------------------------------

 
(j) Key Employee Delay on Payments.  Notwithstanding the timing of payments set
forth in Agreement, if the Company determines that you are a “specified
employee” within the meaning of Section 409A, as may be amended and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
(6) months), with the first such payment to include the amounts that would have
been paid earlier but for the above delay.
 
(k) Third-Party Beneficiaries.  Subject to Section 9, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns.  This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although (i) this Agreement will inure to the
benefit of the Company and (ii) Section 9(a) will inure to the benefit of the
most recent persons named in a notice under that Section.
 
12.  
Compliance with Section 409A.

 
(a) General.  It is the intention of both the Company and you that the benefits
and rights to which you could be entitled pursuant to this Agreement comply with
Section 409A to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  If you or the Company believes, at any time,
that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on you and on
the Company).  Notwithstanding the foregoing, the Company does not make any
representation to you that the payments or benefits provided under this
Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the you or any beneficiary for any tax, additional tax, interest or
penalties that you or any beneficiary may incur in the event that any provision
of this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
 
(b) Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of your employment shall be made
unless and until you incur a “separation from service” within the meaning of
Section 409A.
 
(c) No Acceleration of Payments.  Neither the Company nor you, individually or
in combination, may accelerate any payment or benefit that is subject to Section
409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.
 
(d) Treatment of Each Installment as a Separate Payment and Timing of
Payments.  For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which you are entitled under
this Agreement shall be treated as a separate payment.  In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
 
 

--------------------------------------------------------------------------------

 
(e) Taxable Reimbursements and In-Kind Benefits.
 
(i) Any reimbursements by the Company to you of any eligible expenses under this
Agreement that are not excludable from your income for Federal income tax
purposes (the “Taxable Reimbursements”) shall be made by no later than the
earlier of the date on which they would be paid under the Company’s normal
policies and the last day of the calendar year following the year in which the
expense was incurred.
 
(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to you, during any calendar year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year (except for any life-term or other aggregate limitation
applicable to medical expenses).
 
(iii) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
 
13.  
Counterparts.

 
This Agreement may be executed in counterparts, each of which will constitute an
original and all of which, when taken together, will constitute one
agreement.  However, this Agreement will not be effective until the date both
parties have executed this Agreement.
 

 
Very truly yours,
     
HANMI FINANICAL CORPORATION
          /s/ Joseph Rho  
Name:  Joseph Rho
 
Title: Chairman
     
HANMI BANK
          /s/ Joseph Rho  
Name:  Joseph Rho
 
Title: Chairman
       
ACCEPTED AND AGREED TO:
          /s/ Chong Guk Kum  
Chong Guk Kum
         
Dated:  May 24, 2013
 

 
 
 

--------------------------------------------------------------------------------

 
Annex A
 
Limitation on Payments Following a Change in Control
 
In the event that any payment or benefit received or to be received by Executive
pursuant to this Agreement or otherwise ("Payments") would (i) constitute a
"parachute payment" within the meaning of Section 280G of the Code and (ii) but
for this Annex A, be subject to the excise tax imposed by Section 4999 of the
Code, any successor provisions, or any comparable federal, state, local or
foreign excise tax ("Excise Tax"), then such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement and any other
applicable agreements and plans, or (B) provided as to such lesser extent which
would result in no portion of such Payments being subject to the Excise Tax
("Reduced Amount"), whichever of the foregoing amounts, taking into account the
applicable federal, state, local and foreign income, employment and other taxes
and the Excise Tax (including, without limitation, any interest or penalties on
such taxes), results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax.  Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
("Independent Tax Counsel), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes.  For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate.  The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section.  The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section.  In the event that (ii)(B) above applies, then
based on the information provided to Executive and the Company by Independent
Tax Counsel, and notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, then the reduction of such
Payments shall be made as follows: (A) if none of the Payments constitute
non-qualified deferred compensation (within the meaning of Section 409A of the
Code), then such reduction and/or repayment shall occur in the manner the
Executive elects in writing prior to the date of Payment; or (B) if any Payment
constitutes non-qualified deferred compensation or if the Executive fails to
elect an order in the event that none of the Payments constitutes non-qualified
deferred compensation (within the meaning of Section 409A of the Code), then the
Payments to be reduced will be determined in a manner which maximizes the
Executive's economic position and, to the extent the economic cost is equivalent
between one or more Payments, such Payments will be reduced in the inverse order
of when payment would have been made to the Executive, until the aggregate
Payments payable to the Executive equal the Reduced Amount
 
 
 
 
 
 
 A-1

--------------------------------------------------------------------------------